DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been examined.
Specification
The disclosure is objected to because of the following informalities: In the first paragraph of page 1, the application number 15/950402 is referenced.  This application has now become a patent and the patent number .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target lane" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lane change assist control" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the steering" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the steered wheel" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al Patent Application Publication Number 2016/0304126 A1 (hereafter Yamaoka '126) in view of Yamaoka Patent Application Number 2016/0311464 A1 (hereafter Yamaoka '464).
Regarding claim 1 Yamaoka ‘126 teaches the claimed lane change assist apparatus for a vehicle, “a vehicle control device which controls driving of a host vehicle such that the host vehicle performs a lane change from a driving lane on which the host vehicle travels to a neighboring lane which is contiguous to the driving lane” P[0006], comprising:
the claimed camera for taking an image ahead of an own vehicle, “The external sensor 1 is detection equipment which detects an external situation that is information on the surroundings of the host vehicle V. The external sensor 1 includes a camera.” P[0023], and “The camera is provided on, for example, the back side of a front windshield of the host vehicle V.” P[0024];
the claimed processor, “The ECU 10 performs the automatic driving of the host vehicle V. The ECU 10 is an electronic control unit having a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like.” (P[0041] and Figure 1), configured to:
the claimed recognize an original lane in which the vehicle currently travels based on the image taken by the camera, “The camera outputs imaging information about the external situation of the host vehicle V to the ECU 10.” P[0024], and “The environment recognition unit 11 recognizes an environment around the host vehicle V, based on the information acquired by the external sensor 1, the GPS receiver 2, and the map database 4.  The environment recognition unit 11 acquires information about, for example, lane lines (a white line and a yellow line), curbstones, a guiderail, a pole, and a center divider of a road, a stationary object such as a building or a tree, or a moving object such as a pedestrian, another vehicle, a motorcycle, or a bicycle, based on the information acquired by the external sensor 1.” P[0042];
the claimed detect a relative positional relationship of the vehicle with respect to the recognized original lane, “The progress situation of the lane change means, for example, a change in relative positional relationship between the host vehicle V and the lane line at the time of the lane change. Further, the progress situation of the lane change means, for example, a change in relative positional relationship between the host vehicle V and a central portion of the driving lane or the neighboring lane at the time of the lane change.” P[0045], and “the display unit 14 performs display such that the host vehicle front portion 71 of the central portion of the display screen 70 straddles the lane line 73 in correspondence to the positional relationship between the host vehicle V and the lane lines 203 and 204, and displays the lane line 72 to be further distanced from the host vehicle front portion 71” P[0053];
the claimed determine whether the vehicle has crossed a boundary between the original lane and a target lane, “As shown in FIG. 3, the host vehicle V reaches a position PC.  As shown in FIG. 2, the control unit 13 causes the host vehicle V to start a movement to the neighboring lane 202 (S3).” (P[0050] and Figure 3), “As shown in FIG. 3, the host vehicle V having started the movement to the neighboring lane 202 reaches a position PD.  The host vehicle V approaches the lane line 204.” P[0052], and “As shown in FIG. 3, the host vehicle V reaches a position PE where it straddles the lane line 204.  As shown in FIG. 4E, the display unit 14 performs display such that the host vehicle front portion 71 of the central portion of the display screen 70 straddles the lane line 73 in correspondence to the positional relationship between the host vehicle V and the lane lines 203 and 204, and displays the lane line 72 to be further distanced from the host vehicle front portion 71.” P[0053];
based on the determining that the vehicle has crossed the boundary:
the claimed obtain a target trajectory along which the vehicle is to travel from a boundary-crossing time point at which the vehicle has been determined to have crossed the boundary, “The traveling plan generation unit 12 generates a traveling plan of the host vehicle V, based on the target route calculated in the navigation system 5, the information about an obstacle around the host vehicle V recognized by the environment recognition unit 11, and the map information acquired from the map database 4.  The traveling plan is a locus in which the host vehicle V advances on the target route.  For example, the speed, the acceleration, the deceleration, the direction, the steering angle, and the like of the host vehicle V at all times are included in the traveling plan.” P[0043], “The control unit 13 automatically controls the driving of the host vehicle V, based on the traveling plan generated in the traveling plan generation unit 12.  The control unit 13 outputs a control signal corresponding to the traveling plan to the actuator 6.  In this way, the control unit 13 controls the driving of the host vehicle V such that the automatic driving of the host vehicle V is executed according to the traveling plan.  The control unit 13 controls the driving of the host vehicle V such that the host vehicle V performs a lane change from the driving lane on which the host vehicle V travels to a neighboring lane which is contiguous to the driving lane, based on the traveling plan generated in the traveling plan generation unit 12, or a situation of another vehicle or the like around the host vehicle V recognized in the environment recognition unit 11.” P[0044], and “As shown in FIG. 2, the control unit 13 of the ECU 10 starts lane change control of the host vehicle V such that the host vehicle V performs a lane change from the driving lane on which the host vehicle V travels to the neighboring lane which is contiguous to the driving lane, based on the traveling plan generated in the traveling plan generation unit 12, and the situation of another vehicle or the like around the host vehicle V recognized in the environment recognition unit 11 (S1).” P[0046]; and
the claimed control steering of a steered wheel so that the vehicle travels along the target trajectory, “The control unit 13 automatically controls the driving of the host vehicle V, based on the traveling plan generated in the traveling plan generation unit 12.  The control unit 13 outputs a control signal corresponding to the traveling plan to the actuator 6.  In this way, the control unit 13 controls the driving of the host vehicle V such that the automatic driving of the host vehicle V is executed according to the traveling plan.  The control unit 13 controls the driving of the host vehicle V such that the host vehicle V performs a lane change from the driving lane on which the host vehicle V travels to a neighboring lane which is contiguous to the driving lane” P[0044], and “The actuator 6 is a device which executes the driving control of the host vehicle V. The actuator 6 includes a throttle actuator, a brake actuator, and a steering actuator.” P[0037], “As shown in FIG. 3, the host vehicle V reaches a position PC.  As shown in FIG. 2, the control unit 13 causes the host vehicle V to start a movement to the neighboring lane 202 (S3).” P[0050], and “As shown in FIG. 3, the host vehicle V having started the movement to the neighboring lane 202 reaches a position PD.  The host vehicle V approaches the lane line 204.” P[0052].
Yamaoka ‘126 does not explicitly teach the claimed target trajectory from the boundary crossing time point to the completion of the lane change, and the claimed control of the steering along the target trajectory after the boundary-crossing time point.  Yamaoka ‘126 does teach the calculation and the control of the vehicle from the start of the lane change to the end of the lane change (P[0044] thru P[0052], Figure 3 PB to PG), this calculation and control would include calculation and control from the lane line 204 to the end of the lane change (Figure 3 PE to PG).  Yamaoka ‘464 teaches “D3 illustrates a situation in which a lane change is executed along the target trajectory T1 by the lane change assistance.” (P[0020] and Figure 2), “In a case where the margin time has elapsed, the lane change assistance apparatus 100 performs the lane change assistance to control the travelling of the vehicle M along the target trajectory T1 as illustrated in D3.” P[0023], “The target trajectory T1 illustrated in FIG. 3 is a target trajectory during the lane change assistance in a case where the margin time has elapsed at the position of the vehicle M illustrated in E2.  As illustrated in FIG. 3, even in a case where the lane change assistance is started at the same position, the lane change assistance apparatus 100 can set the target trajectory T2 of which the length is shorter than that of the target trajectory T1.  Therefore, it is possible to make the movement time of the vehicle M during the lane change assistance be short.” (P[0035] and Figure 3), “the lane change assistance unit 16 performs the lane change assistance by transmitting a control signal to the actuator 6 such that, for example, the vehicle M is caused to travel along the target trajectory T1” P[0068], and “The lane change assistance unit 16 performs the lane change assistance by transmitting a control signal to the actuator 6 such that, for example, the vehicle M is caused to travel along the target trajectory T2” P[0069].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control device for lane change of Yamaoka ‘126 with the lane change control from the lane boundary line to the end lane change position of Yamaoka ‘464 in order to provide a lane change assistance that can start the lane change by operation without waiting for the elapse of the margin time (Yamaoka ‘464 P[0004]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,142,246 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the current claim are broader than those in the patented claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 thru 9 of U.S. Patent No. 10,814,913 B2 in view of Yamaoka et al Patent Application Publication Number 2016/0304126 A1.  The patented claims do not teach the claimed determination of crossing a boundary between the original lane and the target lane, but the changing of lanes would include this action.  A person of ordinary skill in the art would be aware of the lane boundaries when executing a lane change in order to correctly move the vehicle to a proper position with the lane(s).  Yamaoka ‘126 teaches, “The environment recognition unit 11 acquires information about, for example, lane lines (a white line and a yellow line), curbstones, a guiderail, a pole, and a center divider of a road, a stationary object such as a building or a tree, or a moving object such as a pedestrian, another vehicle, a motorcycle, or a bicycle, based on the information acquired by the external sensor 1.” P[0042], and “As shown in FIG. 3, the host vehicle V reaches a position PE where it straddles the lane line 204.  As shown in FIG. 4E, the display unit 14 performs display such that the host vehicle front portion 71 of the central portion of the display screen 70 straddles the lane line 73 in correspondence to the positional relationship between the host vehicle V and the lane lines 203 and 204, and displays the lane line 72 to be further distanced from the host vehicle front portion 71.” P[0053].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine lane change assist apparatus of Fujii (patent) with the vehicle control device for lane change that includes recognition of the lane lines of Yamaoka ‘126 in order to perform a lane change that is easier for a driver of the host vehicle to grasp a progress situation of the lane change. (Yamaoka ‘126 P[0005]).
Related Art
The examiner notes Lee Patent Number 9,229,453 B1 being related to the claim limitations but not relied upon for any rejection.  Lee detects a lane center and lane boundaries for changing lanes and determining a path that crosses the boundary and returns to the proper lane (collision avoidance).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662